EXHIBIT 4.18 Summary of Private Instrument for Regulation of Rights and Obligations between Farmer Partners Parties: Brenco – Companhia Brasileira de Energia Renovável, as Farmer Partner 1, and Brasilagro – Companhia Brasileira de Propriedades Agrícolas, as Farmer Partner 2. Purpose: Considering that the Farmer Partner 1 executed rural partnership agreements, in order to develop the plantation of sugarcane crop in the arable area of the properties listed in the attachment II; and considering that the Farmer Partner 2 intended to take part of Farmer Partner 1 rights in the mentioned contracts, the agreement’s purpose is the assignment, by Farmer Partner 1 to Farmer Partner 2, of co-possession of the arable area of the properties Term: The agreement shall remain in force for the periods set forth in attachment II. Parties’s participation: Farmer Partner 1, Farmer Partner 2 and the owner partners shall receive the quantity of sugarcane established in the attachment IV. BRENCO – COMPANHIA BRASILEIRA DE ENERGIA RENOVÁVEL /s/ Luiz Paulo Sant’Anna Agro-industrial Superintendent /s/ Celso Luiz Tavares Ferreira Vice Chief Operating Officer BRASILAGRO COMPANHIA BRASILEIRA DE PROPRIEDADES AGRÍCOLAS /s/ André Guillaumon Chief Operating Officer /s/ Gustavo Javier Lopez Chief Administrative Officer WITNESSES: /s/Ana Luisa Gomes Kós Duboc de Almeida /s/
